DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-6 of the remarks, filed on 10/21/2020, with respect to claims 1-14 and 16-20 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 4, 5, 7 and the 35 USC 103 rejection of claims 2, 3, 6, 12 and 18 have been withdrawn. 
Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein the core being configured to be magnetically saturated for a period of time for each current pulse of each respective polarity, the inductor coil and the saturated core being configured to generate a magnetic field based in part on a waveform of the current pulses of the alternating current excitation signal, wherein the generated magnetic field includes alternate magnetic directions of the magnetic core for each polarity reversal of the current pulses that configure the core as a polarity reversible permanent magnet that is magnetically saturated for a period of time for each current pulse of each respective polarity during operation of the control circuit.
Claims 2-10 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 11, the prior art of record neither shows nor suggests the combination of structural elements wherein the low-frequency electromagnetic trackable structure arranged to generate a trackable magnetic field based in part on a waveform of the current pulses of the alternating 
Claims 12-14 depend from allowed claim 11 and are therefore also allowed.
With respect to claim 16, the prior art of record neither shows nor suggests the combination of structural elements wherein a medical instrument having a core formed on a distal end of the medical instrument wherein at least the distal end of the medical instrument is arranged for insertion into a body of a patient; and an inductor coil wound around the core, wherein the inductor coil is arranged to receive an excitation signal having a frequency below 10.000 Hz. the low-frequency electromagnetic trackable structure arranged to generate a trackable magnetic field when the excitation signal is received, wherein the medical instrument is arranged as a needle having a first portion of a first material and a second portion of a second material, the first material and the second material having different elemental compositions, wherein the core is integrated in the first portion of the needle, and wherein the first material is a ferromagnetic material.
With respect to claim 17, the prior art of record neither shows nor suggests the combination of method steps comprising at least one ferromagnetic core that is configured as a polarity reversible permanent magnet; and at least one conductor having a first portion and a second portion, the first portion arranged as a plurality of coils wound around the at least one ferromagnetic core and the second portion arranged as a set of first and second conductive leads; applying a low-frequency excitation signal having pulses of alternate polarity to the set of first and second conductive leads; saturating the at least one ferromagnetic core based in part on a waveform of the pulses of the low-frequency excitation signal having alternate polarity; generating a magnetic field including alternate magnetic directions during a period between each polarity reversal of the pulses.
Claims 18-20 depend from allowed claim 17 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2013/0169272 discloses a roll detection and six degrees of freedom sensor 
assembly.
US PUB 2012/0253340 discloses a composite RF current attenuator for a medical lead.
US PUB 2014/0188422 discloses a calbration of a sensor assembly for use in medical
position/orientation tracking.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858